DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-25, filed 5/11/2021, with respect to claims 1-6, and 12-15 have been fully considered and are persuasive.  The rejection of claims 1-6, and 12-15 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-10 directed to invention II non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 (CANCELLED)    
Claim 8 (CANCELLED)    
Claim 9 (CANCELLED)
Claim 10 (CANCELLED)

Allowable Subject Matter
Claims 1-6, and 12-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 5 are currently believed to be in condition for allowance. The independent claims are directed towards a method of operating a DC-to-AC converter, as well as the respective structural components associated with said DC-to-AC converter. While the prior art of record discloses a similar DC-to-AC converter capable of performing a restart process, the prior art of record when considered alone, or in combination, fails to teach “restarting the DC-to-AC converter by outputting less than a predetermined full output power in a manner coordinated with the time/current trip curve of an overcurrent protection device feeding a faulty branch circuit, so as to cause the overcurrent protection device of the faulty branch circuit to break on an overcurrent” (emphasis added) as presented in claim 1, and “a processor operatively connected to the switching transistors, the current sensor, and memory, and operative to… wherein upon restarting the DC-to-AC converter, the processor is further operative to select a transistor switching sequence corresponding to a low voltage and a current waveform of defined peak or rms value; and proceed to select one or more transistor switching sequences corresponding to waveforms of progressively higher voltage if a current 
Claim 1: A method of operating a DC-to-AC converter operative to supply power to a plurality of branch circuits in an electrical installation, wherein each branch circuit is protected with an overcurrent protection device, comprising:      detecting an overcurrent condition and halting power output in response to the overcurrent condition; and      restarting the DC-to-AC converter by outputting less than a predetermined full output power in a manner coordinated with the time/current trip curve of an overcurrent protection device feeding a faulty branch circuit, so as to cause the overcurrent protection device of the faulty branch circuit to break on overcurrent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.